

Exhibit 10.3





























This space reserved for Recorder’s use only












Property Address: 64 Jackson Road, Devens, Massachusetts
This Subordinated Second Mortgage is subject to an Intercreditor, Subordination
and Standstill Agreement of even date herewith between Mortgagee and the East
Boston Savings Bank. Any assignment, transfer or conveyance of this Subordinated
Second Mortgage shall be subject to the aforesaid Intercreditor, Subordination
and Standstill Agreement referenced above.


SUBORDINATED SECOND MORTGAGE
JACKSON 64 MGI, LLC, a Delaware limited liability company having an address of
133 Pearl Street, Boston, Massachusetts 02110 (“Mortgagor”), for consideration
paid, grants the Premises to ASC DEVENS, LLC, a Delaware limited liability
company having an address of 114 East Main Street, Ayer, Massachusetts 01432
(“Mortgagee”), with MORTGAGE COVENANTS,


1

--------------------------------------------------------------------------------




to secure the payment, performance and observance of all the Obligations. The
term “Obligations” means all of the debts, liabilities, agreements and other
obligations of Mortgagor and every other party to the Loan Documents due
Mortgagee, whether direct or indirect, absolute or contingent, joint or several,
due or to become due, now existing or arising in the future. The term “Loan
Documents” includes this Second Mortgage (“Mortgage”), that certain Subordinated
Secured Commercial Promissory Note of Mortgagor payable to Mortgagee in the
original principal amount of $6,000,000 of even date herewith, that certain
Subordinated Assignment of Leases and Rents granted by Mortgagor to Mortgagee of
even date herewith, and all other documents delivered to Mortgagee in connection
with this Mortgage by Mortgagor or by others and all amendments, restatements,
modifications, extensions and renewals thereof.
This Mortgage is subject to an Intercreditor, Subordination and Standstill
Agreement of even date herewith between Mortgagee and the East Boston Savings
Bank. Any assignment, transfer or conveyance of this Mortgage shall be subject
to said Intercreditor, Subordination and Standstill Agreement.
The term “Premises” includes the following, all of which are subject to this
Mortgage:
(i)    The land in Devens, Worcester County, Massachusetts on Jackson Road, more
particularly described in Exhibit A attached;
(ii)    All buildings, structures and improvements now or at any time in the
future on the land;
(iii)    All Fixtures, which term means (1) all goods, equipment, fixtures,
building materials and tangible personal property (except (a) consumable goods,
(b) equipment of Mortgagor which is not affixed to the real estate and (c)
personal property owned by tenants of the Premises which the tenants are
entitled to remove by law or agreement) now or in the future located on,
attached to or incorporated in the construction of and used in connection with
the operation of the Premises including, but not limited to, all sidetracks,
boilers, tanks, pumps, furnaces, radiators, alarm systems, cooling towers,
compressors, elevators, escalators, cranes and all heating, lighting, power,
plumbing, electrical, communications, ventilating, refrigerating, air
conditioning, sprinkler, incinerating and building service equipment, and (2)
all related accessories, additions and replacements;
(iv)    All right, title and interest of Mortgagor in all easements, rights
(including mineral, air and water rights), privileges, appurtenances, licenses,
permits and governmental approvals, now or in the future pertaining to the
Premises; and
(v)    All rents, income, profits, royalties or accounts receivables from the
Premises.
Section 1 - General Covenants of Mortgagor. Until the Obligations are paid,
performed and observed in full, in addition to the STATUTORY CONDITION,
Mortgagor agrees as follows:
1.1    Insurance. Subject to the rights of the holder of the Prior Mortgage, to
keep all buildings, improvements and Fixtures which are part of the Premises
insured against direct risk


2

--------------------------------------------------------------------------------




of physical loss in an amount not less than 100% of their replacement cost.
Mortgagor agrees to keep all buildings and improvements under construction
insured under a Builder’s Risk, Completed Value, non-reporting form of policy
which provides coverage for “completion and/or premises occupancy.” All
insurance will (i) be written with a standard mortgagee clause by companies of
recognized responsibility authorized to write such insurance in Massachusetts
and having a Best’s financial rating of B or better, (ii) be on forms reasonably
satisfactory to Mortgagee, (iii) and subject to the rights of the holder of the
Prior Mortgage, be payable in case of loss to Mortgagee, as its interest may
appear, and (iv) contain a provision that it may not be cancelled or modified
without at least thirty (30) days prior written notice to Mortgagee. Mortgagor
agrees to deliver to Mortgagee, when requested, satisfactory evidence of (a) all
existing insurance policies, (b) new policies for insurance about to expire at
least thirty (30) days before the expiration and (c) payment of all insurance
premiums.
1.2    Taxes. To pay or cause to be paid, before the last day on which payment
may be made without penalty or interest (the “Payment Date”) all taxes (or
payments in lieu of taxes), special or general assessments, water and sewer
charges and other municipal charges with respect to the Premises (“Taxes”) and
to furnish evidence of payment to Mortgagee.
1.3    Mortgages and Encumbrances. To keep the title to the Premises free of all
mortgages and other encumbrances except for (i) the lien for Taxes not yet due,
(ii) the first mortgage of the East Boston Savings Bank (the “Prior Mortgage”),
and (iii) encumbrances assented to by Mortgagee, regardless of whether the
mortgage or encumbrance has priority over this Mortgage.
1.4    Maintenance and Use of Premises. To maintain the Premises in as good
condition as they now are or may be in the future, reasonable wear and tear
excepted. Mortgagor agrees not to permit (i) removal, demolition or other waste
of the Premises, (ii) lapse or revocation of any license, permit or other
governmental authorization issued with respect to the Premises, (iii) material
change in the structure or use of the Premises or (iv) violation of a law or
ordinance affecting the Premises or its use. At Mortgagee’s request, Mortgagor
agrees to provide evidence of compliance with the provisions of this or any
other covenant in the Loan Documents.
1.5    Leases. Subject to the rights of the holder of the Prior Mortgage, to
deliver to Mortgagee copies of all leases, licenses, franchises and other
agreements under which a person occupies any part of the Premises (“Leases”).
Subject to the rights of the holder of the Prior Mortgage, Mortgagor assigns the
Leases and all rent, income, fees and other amounts due Mortgagor under the
Leases (“Rents”) to Mortgagee as additional security for the Obligations.
Mortgagor grants to Mortgagee full power, as irrevocable attorney-in-fact of
Mortgagor, to execute and deliver assignments of the Leases and the Rents to
itself, to any future holder of this Mortgage or to any person claiming title to
the Premises as a result of foreclosure proceedings. When an Event of Default
exists, Mortgagee may, without waiving any of its other rights, collect the
Rents and enforce all obligations of tenants under the Leases without taking
possession of the Premises and without performing any obligations of the
landlord under the Leases.


3

--------------------------------------------------------------------------------




1.6    Environmental Laws and Compliance. To comply with and to cause the
Premises to comply with all applicable Federal, state and local laws, codes,
ordinances, rules, regulations and interpretations now or in the future
existing, and all applicable orders of administrative agencies including, but
not limited to, the Comprehensive Environmental Response Compensation and
Liability Act, the Resource Conservation and Recovery Act of 1976, the Superfund
Amendments and Reauthorization Act of 1986 and Massachusetts General Laws,
Chapters 21C and 21E, relating to the environment, health, safety, sanitation,
underground storage tanks and the “release or threat of release” of Hazardous
Materials (the “Environmental Laws”). The term “Hazardous Materials” means (i)
lead paint, asbestos, radon and (ii) “oil”, “hazardous materials”, “hazardous
wastes” and “hazardous substances” as those terms are defined in the
Environmental Laws.
1.6.1    Copies of Notices. To give to Mortgagee, immediately, copies of all
notices, reports, citations and other communications given or received by
Mortgagor in connection with any Environmental Laws whether or not relating to
the Premises.
1.7    Indemnification. To defend, indemnify and hold Mortgagee and its
directors, officers, agents and employees harmless against all claims, losses
and liabilities, including reasonable attorneys’ fees and costs of litigation,
incurred by Mortgagee on account of (i) Mortgagor’s failure to comply with
Environmental Laws, or (ii) a release or threat of release of Hazardous
Materials on the Premises, subject, however, to Mortgagee’s obligations pursuant
to Section 12.6 of that certain Purchase and Sale Agreement by and between
Mortgagor and Mortgagee for the Premises, which obligations shall expire on the
two year anniversary of the date of this Mortgage.
1.8    Alienation. Not to cause or permit, directly or indirectly, whether
voluntarily or by operation of law, (i) title to all or part of the Premises to
become vested in a person other than Mortgagor, or (ii) all or part of the
Premises to become subject to the provisions of Massachusetts General Laws,
Chapter 183A relating to condominiums, or (iii) the transfer of a controlling
interest in the legal entity that is Mortgagor, excluding estate planning
transfers provided that Steven Goodman remains the Manager of the Mortgagor. If
any of the changes described above occur, in addition to exercising remedies
available to it, Mortgagee may, at its option and without notice to Mortgagor,
deal with the successor in interest with reference to this Mortgage and the
Obligations in the same manner as with Mortgagor, without reducing or
discharging Mortgagor’s liability for the Obligations. When requested, without
delay Mortgagor agrees to disclose to Mortgagee the name, address and ownership
interest of each legal and beneficial owner of the Premises or Mortgagor.
Section 2 - Events of Default. The occurrence of one or more of the following
events or conditions is an Event of Default and a breach of the condition of
this Mortgage:
(i)    The failure to pay an Obligation when due;


(ii)    The failure, other than in the payment of money, to perform or observe
an Obligation which continues beyond an applicable period of notice or grace;


4

--------------------------------------------------------------------------------






(iii)    A representation or warranty made or furnished to Mortgagee by a party
to the Loan Documents or in compliance with the provisions of the Loan Documents
proves to have been false or incomplete in any material respect when made;


(iv)    Mortgagor or a guarantor of the Obligations (“Guarantor”) (a) is or
becomes insolvent within the meaning of the Massachusetts Uniform Commercial
Code; (b) files a petition in bankruptcy or a petition to take advantage of an
insolvency act; (c) makes an assignment for the benefit of its creditors; (d)
consents to the appointment of a receiver or custodian of itself or of the whole
or a substantial part of its property; (e) is named debtor party in an
involuntary bankruptcy proceeding and the proceeding is not dismissed within
sixty (60) days; (f) files a petition or answer seeking reorganization or
arrangement under a Federal or state law; or (g) dies, dissolves or terminates
its existence;


(v)    With respect to Mortgagor or a Guarantor, and without the consent of
either, a court enters an order (a) appointing a receiver or custodian of either
or of the whole or a substantial part the property of either, or (b) approving a
petition filed against either seeking reorganization or arrangement under a
Federal or state law, and the order is not vacated, set aside or stayed within
sixty (60) days after it is entered;


(vi)    Under a law for the relief or aid of debtors, a court assumes custody or
control of Mortgagor or a Guarantor or of the whole or a substantial part of the
property of either, and the custody or control is not terminated or stayed
within sixty (60) days after the date it is assumed;


(vii)    A court enters final judgment against Mortgagor for the payment of
money in excess of $1,000,000, and, within sixty (60) days after entry of the
judgment, Mortgagor does not (a) discharge the judgment or provide for its
discharge in accordance with its terms, or (b) procure a stay of execution and
within the sixty (60) day period, or such longer period during which execution
of the judgment has been stayed, appeal and cause the execution to be stayed
during the appeal;


(viii)    The monetary default by Mortgagor with respect to any prior
indebtedness secured by the Premises; or


(ix)    The occurrence of an Event of Default under any one or more of the Loan
Documents.


Section 3 - Rights and Remedies. Without prejudice to Mortgagee’s rights with
respect to Obligations payable on demand, if an Event of Default exists,
Mortgagee may, without notice except to the extent notice is required by law,
exercise the rights and remedies provided in this Section 3, conferred by law or
under the Loan Documents with respect to the Premises, Mortgagor or any other
person. Mortgagee’s rights and remedies are cumulative and not exclusive of or
alternative to any rights or remedies it would otherwise have. A delay or
failure by Mortgagee in exercising or enforcing its rights or remedies does not
constitute a waiver.
3.1    Remedies. Whenever an Event of Default exists, Mortgagee may:


5

--------------------------------------------------------------------------------




(i)    Declare the Obligations immediately due and payable, without presentment,
notice, protest or further demand, all of which are hereby expressly waived;


(ii)    Exercise the STATUTORY POWER OF SALE;


(iii)    Initiate actions or proceedings available to Mortgagee under applicable
law to protect its interest in the Premises and the Obligations; or


(iv)    Petition for the appointment of a receiver of the Premises, which
appointment may be made ex parte and without notice except to the extent notice
is required by law, without regard to the solvency of Mortgagor or a Guarantor
at the time of application for the receiver and without regard to the value of
the Premises.


3.2    Receiver. Mortgagor consents to the appointment of Mortgagee or other
qualified person as receiver, to take possession of and to operate the Premises
and to collect the Rents. Notwithstanding the appointment of a receiver or other
custodian, Mortgagee is entitled, as pledgee, to the possession and control of
all cash, deposits and instruments at the time payable or deliverable under this
Mortgage.
3.3    Specific Performance. Failure by Mortgagor to perform its agreements
contained in the Loan Documents will result in irreparable harm to Mortgagee for
which Mortgagee has no adequate remedy at law. Therefore, Mortgagor agrees that
its agreements contained in the Loan Documents are specifically enforceable by
Mortgagee.    
3.4    Foreclosure Sales. Mortgagee has the right in case of a sale which it is
entitled to make, to sell the Premises at public auction, either as a whole or
by parcels and without regard to other collateral now or in the future securing
the Obligations. In the case of a sale by parcels, the purchaser of a parcel
will take good title, even if a sum may already have been realized from the sale
of other parcels sufficient to satisfy all the Obligations. The foreclosure sale
may be held at the offices of Mortgagee or on or near the Premises, without
notice or demand, except to the extent notice or demand is required by law.
3.5    Foreclosure Expenses, Surplus. If (i) foreclosure, bankruptcy or other
legal proceedings involve Mortgagee’s interest under this Mortgage, whether the
proceedings are begun by Mortgagee or others and whether the proceedings are
suspended or terminated or the Premises redeemed, or (ii) Mortgagee takes
possession of the Premises, Mortgagee will be entitled to collect and Mortgagor
agrees to reimburse Mortgagee for all expenses, including reasonable attorneys’
fees, incurred by Mortgagee in the foreclosure, bankruptcy or other legal
proceeding or in the maintenance, protection and management of the Premises. If
surplus proceeds are realized from a foreclosure sale, Mortgagee will not be
liable for interest on the proceeds pending distribution, and all costs and
reasonable attorneys’ fees incurred by it in proceedings to determine the person
or persons entitled to the surplus will be paid from the surplus proceeds.
3.6    Forbearance not a Waiver. The liability of Mortgagor will not be reduced,
the priority of this Mortgage will not be affected, and the rights of Mortgagee
with respect to


6

--------------------------------------------------------------------------------




Mortgagor or the security for the Obligations will not be impaired by any of the
following events, regardless of whether Mortgagee receives additional
consideration: (i) the sale of all or part of the Premises, (ii) a forbearance
by Mortgagee, (iii) an extension of the time for payment or performance of the
Obligations, (iv) a release of security for or a guarantor of the Obligations or
(v) an indulgence given by Mortgagee to Mortgagor or to any other person having
an interest in the Premises or liable for the Obligations. Mortgagor waives
notice of any extension, forbearance or indulgence and agrees that no waiver,
express or implied, by Mortgagee of a default by a party to the Loan Documents
will constitute a waiver of a future default in the same or any other provision
of the Loan Documents.
3.7    Insurance Policies. If this Mortgage is foreclosed, and subject to the
rights of the holder of the Prior Mortgage, Mortgagor grants to Mortgagee full
power, as irrevocable attorney-in-fact of Mortgagor, to cancel the insurance
required to be maintained by Mortgagee under this Mortgage, retain the return
premiums and apply them to the Obligations or to transfer the insurance to a
person claiming title to the Premises as a result of foreclosure proceedings.
Section 4 - Damage to Premises. Subject to the rights of the holder of the Prior
Mortgage, Mortgagor appoints Mortgagee as its irrevocable attorney-in-fact (i)
to adjust and to settle claims on account of damage to the Premises resulting
from a taking or casualty, (ii) to receive all condemnation and insurance
proceeds (“Proceeds”) arising out of the damage and (iii) to endorse in favor of
itself or any other person drafts or checks for Proceeds received by it.
Mortgagee agrees to apply all Proceeds first, to expenses including, but not
limited to, the reasonable fees and disbursements of attorneys and other
professionals incurred by Mortgagee in collecting the Proceeds and, if no Event
of Default exists, the balance to the cost of restoring the Premises. Mortgagee
may, in its discretion, (a) pay the Proceeds to Mortgagor for application to the
cost of the work, or (b) advance the Proceeds from time to time to Mortgagor
and/or its contractor for application to the cost of the work as the cost is
certified to Mortgagee by an architect or contractor in charge of the
restoration who has been approved in writing by Mortgagee; provided, however,
that Mortgagee is not obligated to make advances if, as a result, the balance of
the Proceeds is or will become less than the amount specified in the architect’s
or contractor’s certificate as the amount required to complete the restoration.
Upon receipt by Mortgagee of satisfactory evidence that the restoration has been
completed, that the cost of all labor and materials has been paid in full and
that there are no liens on the Premises, and if no Event of Default exists,
Mortgagee agrees to pay the balance of the Proceeds held by it to Mortgagor. If
the Proceeds held by Mortgagee are insufficient to pay the entire cost of
restoration, Mortgagor agrees to pay the deficiency on demand.
Section 5 - Payments by Mortgagee. Mortgagee is authorized but not obligated (i)
to pay all Taxes with accrued interest, penalties and charges, (ii) to pay the
premiums for insurance required under the Loan Documents, (iii) to incur and pay
reasonable expenses, including attorneys’ fees, in protecting its rights under
the Loan Documents, and maintaining, protecting or managing the collateral
securing the Obligations, (iv) to pay indebtedness secured by a mortgage of real
estate or security interest in property or Fixtures included as part of the
Premises, (v) to add all amounts paid or incurred for the above purposes to the
principal amount of the Obligations, and (vi) to apply to the above purposes or
to the repayment of amounts paid by Mortgagee, sums paid under the Loan


7

--------------------------------------------------------------------------------




Documents as interest or principal. The amounts paid by Mortgagee will bear
interest at the highest rate payable under the Loan Documents and will be
payable on demand.
Section 6 - Entry by Mortgagee. Mortgagee or its agents may enter the Premises
at any time, before or after an Event of Default, to inspect the Premises, to
appraise the Premises, to determine compliance with the provisions of the Loan
Documents and to take any action while on the Premises authorized under this
Mortgage or which it considers necessary to preserve the value of the Premises.
Entry by Mortgagee for the purposes authorized under this Section will not be
considered entry for any other purpose or constitute possession of the Premises.
Mortgagor agrees to reimburse Mortgagee on demand for all expenses incurred in
connection with an entry made under this Section, including the cost of
appraisal, testing, remedial action or other activities by Mortgagee or its
agents while on the Premises.
Section 7 - Notices and Communications. All notices, demands, requests and other
communications provided for or permitted under this Mortgage must be in writing
and be delivered by hand or sent by nationally recognized and reputable
overnight delivery service, express mail, certified mail or first-class mail,
postage prepaid, to the parties, respectively at the following addresses:
(a)    If to Mortgagee, at the address stated at the beginning of this Mortgage
(or at such other address as Mortgagee designates in writing to Mortgagor), with
a copy to the persons Mortgagee designates in writing to Mortgagor, or


(b)    if to Mortgagor, at the address stated at the beginning of this Mortgage
(or at such other address as Mortgagor designates in writing to Mortgagee) with
a copy to the persons Mortgagor designates in writing to Mortgagee.


A communication provided for in this Mortgage will become effective only when
the person to whom it is given receives it or is considered to have received it.
If it is mailed by express, certified or first-class mail, it will be considered
to be received on (i) the second business day after being mailed or (ii) the day
of its receipt, whichever is earlier.


Section 8 - Miscellaneous Provisions. The following miscellaneous provisions are
applicable to this Mortgage:
8.1    Successors and Assigns. The term “Mortgagee” includes Mortgagee, its
successors and assigns, and any subsequent holder or holders of this Mortgage.
The term “Mortgagor” includes Mortgagor and any subsequent owner or owners of
the equity of redemption of the Premises assented to by Mortgagee. All of the
agreements of Mortgagor are binding upon the successors and assigns of the
original Mortgagor and any person claiming under Mortgagor.
8.2    Amendment. This Mortgage may not be amended except by written agreement
signed by Mortgagor and Mortgagee.


8

--------------------------------------------------------------------------------




8.3    Headings. The headings contained in this Mortgage are for reference
purposes only and do not affect the meaning or interpretation of this Mortgage.
8.4    Governing Law. This Mortgage will be construed under and governed by the
laws of the Commonwealth of Massachusetts.
8.5    Severability. If a provision of this Mortgage is held to be invalid or
unenforceable, the provision will be enforceable to the extent that a court,
after limiting or reducing it, considers it reasonable to enforce the provision.
If it is held to be unreasonable to enforce the provision to any extent, the
provision will be severed from this Mortgage and the remainder of this Mortgage
will continue in effect.


Section 9 - Consent to Jurisdiction; Waivers. MORTGAGOR IRREVOCABLY AND
UNCONDITIONALLY (i) SUBMITS TO PERSONAL JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS OVER ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS,
AND (ii) WAIVES ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (a) TO TRIAL BY
JURY, (b) TO OBJECT TO JURISDICTION WITHIN THE COMMONWEALTH OF MASSACHUSETTS OR
VENUE IN A PARTICULAR FORUM WITHIN THE COMMONWEALTH OF MASSACHUSETTS AND (c) TO
CLAIM OR RECOVER ANY DAMAGES OTHER THAN ACTUAL DAMAGES INCLUDING SPECIAL
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. MORTGAGOR AGREES THAT, IN ADDITION
TO METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, SERVICE MAY
BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO MORTGAGOR AT
THE ADDRESS PROVIDED IN THE RECITALS HERETO, WHICH SERVICE WILL BE COMPLETE FIVE
(5) DAYS AFTER BEING MAILED. This provision may not be construed to prevent
Mortgagee from bringing an action or proceeding or exercising its rights in any
other jurisdiction. Mortgagor acknowledges that it has been informed by
Mortgagee that the provisions of this Section constitute a material inducement
upon which Mortgagee has relied, is relying and will rely in entering into this
Mortgage and the other Loan Documents, and that it has reviewed the provisions
of this Section with its counsel. Either party may file an original counterpart
or a copy of this Section with any court as written evidence of the consent of
Mortgagor and Mortgagee to the waiver of their rights to trial by jury.
[SIGNATURE PAGE FOLLOWS]




9

--------------------------------------------------------------------------------




WITNESS the execution hereof under seal this 26th day of March, 2018.




JACKSON 64 MGI, LLC, a Delaware limited liability company


By: 64 Jackson, LLC, a Massachusetts limited liability company, Its Manager






By: /s/ Steven E. Goodman        
Name: Steven E. Goodman
Title: Manager




COMMONWEALTH OF MASSACHUSETTS
Suffolk, ss.


On this 26th day of March, 2018, before me, the undersigned notary public,
Steven E. Goodman personally appeared, proved to me through satisfactory
evidence of identification, which was Massachusetts driver’s license, to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose as the
voluntary act of Jackson 64 MGI, LLC.
/s/ Hayley Marsh                
Notary Public
Printed Name:    Hayley Marsh            
My Commission Expires: August 17, 2023
[Seal]








10

--------------------------------------------------------------------------------






EXHIBIT “A”




A certain parcel of land known as Lot 7, located in the Town of Harvard now
known as Devens, County of Worcester and the Commonwealth of Massachusetts.
Beginning at a stone bound to be set at the easterly corner of said lot on the
southwesterly sideline of Givry Street;


Thence S 52° 47' 59" W, nine hundred twelve and 16/100 (912.16) feet to a stone
bound to be set;


Thence N 77° 23' 38" W, eight hundred ninety and 78/100 (890.78) feet to a stone
bound to be set;


Thence N 15°53' 53" E, six hundred thirty-three and 13/100 (633.13) feet t a
stone bound to be set;


Thence along a curve to the right with a radius of one thousand nine hundred
thirty-six and 00/100 (1936.00) feet, a length of one thousand thirty-two and
70/100 (1032.70) feet to a stone bound to be set;


Thence along a curve to the right a radius of twenty-five and 79/100 (25.79)
feet, a length of forty-three and 30/100 (43.30) feet to a stone bound to be
set;


Thence S 37° 20' 20" E, one thousand four hundred eleven and 03/100 (1411.03)
feet to the point of beginning.


Said Lot 7 containing 34.89 +- Acres and shown on a plan entitled "Harvard,
Massachusetts Level 1 Subdivision lot 7 Givry Street" prepared by Howe Surveying
Associates, Inc. dated July 19, 2000, revised through October 4, 2000 recorded
in Plan Book 761, Plan 44.


BEING the same premise conveyed to Mortgagor herein by deed of ASC Devens LLC
and recorded in the Worcester County Registry of Deeds immediately prior hereto.




11